 

Exhibit 10.4

 

AMENDMENT NO. 2 TO sponsor agreement

 

This Amendment No. 2 to Sponsor Agreement (this “Amendment”), dated as of
November 9, 2018, is made and entered into by and among Matlin & Partners
Acquisition Corporation, a Delaware corporation (“MPAC”), USWS Holdings LLC, a
Delaware limited liability company (“USWS”), and Matlin & Partners Acquisition
Sponsor LLC, a Delaware limited liability company (“Sponsor”). Each capitalized
term used and not otherwise defined in this Amendment has the meaning given to
such term in that certain Sponsor Agreement, dated as of July 13, 2018, as
amended on November 2, 2018 (the “Sponsor Agreement”), by and among MPAC, USWS,
Sponsor and, solely for the purposes of Sections 7 through 12 thereof, Cantor
Fitzgerald & Co. (“Cantor”).

 

recitals

 

WHEREAS, MPAC, USWS and Sponsor desire to amend the Sponsor Agreement as set
forth in this Amendment; and

 

WHEREAS, pursuant to Section 12(c) of the Sponsor Agreement, the Sponsor
Agreement may be amended by an instrument in writing signed on behalf of each of
the Parties, which, for purposes of this Amendment, excludes Cantor because this
Amendment does not amend any of the provisions of the Sponsor Agreement for the
purposes of which Cantor is a party to the Sponsor Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Amendments to Sponsor Agreement. Section 3(b) of the Sponsor
Agreement is hereby amended as follows:

 

(a)         Clause (ii) thereof is amended and restated to read in its entirety
as follows:

 

“(ii)         notwithstanding the expiration of the Founder Shares Lock-up
Period pursuant to clause (A) or (B)(x) of paragraph 7(a) of the Letter
Agreement or the expiration of the restrictions on Transfer set forth in clause
(i) of this Section 3(b), Sponsor will not Transfer 1,000,000 Conversion Shares
(the “$12.00 Conversion Shares”) until the earlier of (1) the first date on
which the VWAP has been equal to or greater than $12.00 (as adjusted pursuant to
this Section 3(b) if applicable, the “$12.00 Threshold”) for at least 20 of the
30 consecutive Trading Days immediately preceding such date, and (2) the date
specified in clause (B)(y) of paragraph 7(a) of the Letter Agreement; provided,
that the $12.00 Conversion Shares will be subject to forfeiture by the Sponsor
to MPAC for no consideration as follows, in each case subject to the last
sentence of this Section 3(b): (x) if the $12.00 Conversion Shares have not been
released from the restrictions pursuant to clause (1) or (2) prior to the fifth
anniversary of the Closing Date, then the Sponsor will forfeit 100% of the
$12.00 Conversion Shares; and (y) in the case of clause (2), with respect to the
applicable transaction contemplated by clause (B)(y) of paragraph 7(a) of the
Letter Agreement (the “Applicable Transaction”), (aa), if the consideration in
the Applicable Transaction consists solely of cash and the amount for which each
share of Parent Class A Common Stock is exchangeable is less than $12.00, then
the Sponsor will forfeit 100% of the $12.00 Conversion Shares; (bb) if the
consideration in the Applicable Transaction consists of cash and securities
and/or other property and the value of the cash, securities and other property
(if any) for which each share of Parent Class A Common Stock is exchangeable is
less than $12.00, as determined in good faith by MPAC, then, subject to clause
(x), MPAC shall receive and hold in escrow for the benefit of the Sponsor any
and all consideration in respect of the $12.00 Conversion Shares in such
Applicable Transaction (and any future Applicable Transactions) until such time
as the value of the cash, securities and other property (if any) for which each
share of Parent Class A Common Stock was exchanged, as determined in good faith
by MPAC, equals or exceeds $12.00, upon which time MPAC shall promptly release
such consideration in its entirety to the Sponsor; and”

 



   

 

 

(b)          Clause (iii) thereof is amended and restated to read in its
entirety as follows:

 

“(iii)        notwithstanding the expiration of the Founder Shares Lock-up
Period pursuant to clause (A) or (B)(x) of paragraph 7(a) of the Letter
Agreement or the expiration of the restrictions on Transfer set forth in clause
(i) or clause (ii) of this Section 3(b), Sponsor will not Transfer 609,677
Conversion Shares (the “$13.50 Conversion Shares”) until the earlier of (1) the
first date on which the VWAP has been equal to or greater than $13.50 (as
adjusted pursuant to this Section 3(b) if applicable, the “$13.50 Threshold”)
for at least 20 of the 30 consecutive Trading Days immediately preceding such
date, and (2) the date specified of an Applicable Transaction; provided, that
the $13.50 Conversion Shares will be subject to forfeiture by the Sponsor to
MPAC for no consideration as follows, in each case subject to the last sentence
of this Section 3(b): (x) if the $13.50 Conversion Shares have not been released
from the restrictions pursuant to clause (1) or (2) prior to the fifth
anniversary of the Closing Date, then the Sponsor will forfeit 100% of the
$13.50 Conversion Shares; and (y) in the case of clause (2), with respect to an
Applicable Transaction, (aa), if the consideration in the Applicable Transaction
consists solely of cash and the amount for which each share of Parent Class A
Common Stock is exchangeable is less than $13.50, then the Sponsor will forfeit
100% of the $13.50 Conversion Shares; (bb) if the consideration in the
Applicable Transaction consists of cash and securities and/or other property and
the value of the cash, securities and other property (if any) for which each
share of Parent Class A Common Stock is exchangeable is less than $13.50, as
determined in good faith by MPAC, then subject to clause (x), MPAC shall receive
and hold in escrow for the benefit of the Sponsor any and all consideration in
respect of the $13.50 Conversion Shares in such Applicable Transaction (and any
future Applicable Transactions) until such time as the value of the cash,
securities and other property (if any) for which each share of Parent Class A
Common Stock was exchanged, as determined in good faith by MPAC, equals or
exceeds $13.50, upon which time MPAC shall promptly release such consideration
in its entirety to the Sponsor.”

 

-2- 

 

 

(c) The following is added thereto as a new clause (iv) immediately following
clause (iii):

 

“(iv) any forfeiture by the Sponsor to MPAC of Conversion Shares pursuant to
this Section 3(b) shall be made for no consideration, and the Sponsor hereby
grants to MPAC and any representative designated by MPAC without further action
by the Sponsor a limited irrevocable power of attorney to effect such
forfeiture(s) on behalf of the Sponsor, which power of attorney shall be deemed
to be coupled with an interest.”

 

2.          Ratification of Sponsor Agreement; References. Except as expressly
amended by this Amendment, all of the terms, conditions and other provisions of
the Sponsor Agreement are hereby ratified and confirmed and shall continue to be
in full force and effect in accordance with their respective terms. No reference
to this Amendment need be made in any instrument or document making reference to
the Sponsor Agreement, and any reference to the Sponsor Agreement in any such
instrument or document shall be deemed to refer to the Sponsor Agreement as
amended by this Amendment.

 

3.          Miscellaneous. All relevant provisions of Section 12 of the Sponsor
Agreement shall apply to this Amendment to the same extent as if set forth
herein, mutatis mutandis.

 

[Signature page follows]

 

-3- 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date first above written.

 

  Matlin & Partners Acquisition Corporation       By: /s/ David J. Matlin  
Name: David J. Matlin   Title: Chief Executive Officer       USWS Holdings LLC  
    By: /s/ Joel N. Broussard   Name: Joel N. Broussard   Title: President & CEO
      Matlin & Partners Acquisition Sponsor LLC       By: /s/ David J. Matlin  
Name: David J. Matlin   Title: Director

 

Signature Page to Amendment No. 2 to Sponsor Agreement

 





 

